Citation Nr: 0504925	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  00-23 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a ruptured 
right eardrum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
September 1956.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in August 2003, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, so that additional development 
could be undertaken.  Following the RO's completion of the 
requested actions, the case was returned to the Board for 
further review.  


FINDING OF FACT

It is not shown that the veteran has current disability 
involving a rupture of the right eardrum or residuals 
thereof.  


CONCLUSION OF LAW

Residuals of a ruptured right eardrum were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

This matter was developed by the Board in May 2002, pursuant 
to 38 C.F.R. § 19.9(a)(2) (2002).  After the Board conducted 
the development in this case, the United States Court of 
Appeals for the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), held that 38 C.F.R. § 19.9(a)(2) (2002) was 
invalid because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the appellant's waiver.  The Board then remanded 
this matter to the RO in August 2003 in accordance with the 
decision in Disabled American Veterans.  The actions sought 
by the Board on remand have been fully completed by the RO in 
compliance with the holding in Stegall v. West, 11 Vet.App. 
268, 270-71 (1998) (a remand by the Board confers upon the 
veteran or other claimant, as a matter of law, the right to 
compliance with the Board's remand order).  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law on 
November 9, 2000, subsequent to the initiation of the 
original claim forming the basis of the instant appeal.  The 
VCAA significantly added to the statutory law concerning VA's 
duties when processing claims for VA benefits by redefining 
the obligations of VA with respect to its duty to assist a 
claimant, and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement these provisions VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The applicable law and 
regulations have been the subject of holdings of various 
Federal courts.  

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  Written notice of the foregoing was initially 
provided to the veteran in March 2001.  The particulars were 
more fully explained in the RO's letter of May 2001 and 
through a subsequently prepared supplemental statement of the 
case, which also served to inform him of the deficiencies in 
the evidence that had caused his claim to be denied.  To that 
extent, VA's duties established by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) have been satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, pursuant to the 
VCAA, additional development actions have been undertaken to 
locate any available VA treatment records from the 1960s and 
to afford the veteran a VA medical examination.  As well, 
neither the veteran nor his representative has argued that 
assistance previously furnished was inadequate or that 
further assistance is needed at this point in time.  Thus, it 
is concluded that all assistance due the veteran has been 
rendered.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  In this 
instance, while the enactment of the VCAA followed the 
initial RO adjudication in September 2000, full notice of the 
VCAA followed with readjudication by the RO, and notice to 
the appellant, as provided by Pelegrini.  Therefore, to 
decide the appeal would not be prejudicial error to the 
appellant under Bernard v. Brown, 4 Vet.App. 384 (1993). 

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).



Analysis

Service connection requires medical evidence of a current 
disability, medical, or in some cases lay, evidence of 
inservice incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet.App. 247, 253 (1999).

The veteran is service connected for bilateral hearing loss 
and tinnitus.

Service medical records of the veteran are entirely negative 
for findings or diagnoses as to a rupture of his right 
eardrum.  Unspecified complaints of ear trouble were set 
forth at the time of medical examinations by the service 
department in August 1953 and June 1956.  

Records of medical treatment compiled during postservice 
years in no way identify the existence of a ruptured eardrum 
or any residuals thereof.  The only documented ear-related 
complaint was set forth in April 1996, when the veteran 
complained of ear pain and reduced hearing.  Examination at 
that time revealed no abnormality pertinent to this matter.  

At his Board hearing in February 2002, the veteran reported 
that, while engaged in combat with the enemy in Korea in 
1952, he sustained a right eardrum injury.  He further stated 
that medical assistance was received shortly after the 
injury, at which time he reportedly was told that he had a 
"busted eardrum."  Medication was noted to have been 
administered directly to the ear and then pumped out.  The 
veteran further testified that he was seen at a VA medical 
facility in Illinois during the 1960s.  

As part of the development undertaken in this matter, efforts 
were made to obtain any and all VA medical records not 
already on file.  A specific request was made by Board 
personnel in November 2002 in order obtain any available 
records prepared from 1960 to 1964 at the VAMC in Hines, 
Illinois.  In response, all available records from the Old 
Records Department were sent; however, no records from the 
1960s were among those forwarded.  

Pursuant to the Board's request, the veteran was afforded a 
VA audiological examination in April 2004.  Based on the 
examiner's review of the claims folder, it was noted that no 
mention was made in the veteran's service medical records of 
a ruptured right eardrum.  Current examination showed the 
right eardrum to be normal.  The examiner determined that 
there were no residuals of the claimed eardrum rupture 
present at that time or when previously examined by VA in 
1996.   

The veteran has alleged that he sustained a right eardrum 
injury while engaged in combat with the enemy.  While there 
is no written record of that injury or treatment in service, 
the Board cannot deny the existence of such injury under the 
circumstances presented.  See 38 U.S.C.A. § 1154 (West 2002).  
However, that fact alone is not dispositive of the veteran's 
claim, as there must be a showing, pursuant to Hickson, of 
current disability and linkage between such disability and 
the inservice injury.  Here, competent evidence that the 
veteran currently has a ruptured right eardrum or residuals 
thereof is totally lacking.  It must be remembered that the 
record does not reflect that the veteran has the requisite 
medical background or training so as to render competent his 
opinion as to questions of medical diagnosis or etiology.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  In 
the absence of competent evidence of current disability, the 
preponderance of the evidence is against entitlement to 
service connection for residuals of a ruptured right eardrum.  
Accordingly, the appeal must be denied.

In reaching this decision the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the veteran's claim, 
such statute is not for application in this instance.




ORDER

Service connection for residuals of a rupture of the right 
eardrum is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


